                          UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                                EASTERN DIVISION

GREGORY SPELLMAN,                                  )
                                                   )
                             Plaintiff,            )
                                                   )      JUDGMENT IN A CIVIL CASE
v.                                                 )      CASE NO. 4:18-cv-81-D
                                                   )
JIMMY MOORE, JTM Acoustic Drywall, Inc.,           )
                                                   )
                             Defendant.            )


Decision by Court. This action came before this Court for ruling as follows.


IT IS ORDERED, ADJUDGED, AND DECREED that Spellman's application to proceed in
forma pauperis [D.E. 1] is GRANTED and Spellman's complaint is DISMISSED as frivolous.
Spellman's motion to amend his complaint [D.E. 8] is GRANTED. Spellman's motion for
summary judgment [D.E. 10] is DISMISSED.



This Judgment Filed and Entered on December 4, 2018, and Copies To:
Gregory Spellman                                          (Sent to 46 Shoreline Drive #3 New
                                                          Bern NC 28562 via US Mail)




DATE:                                              PETER A. MOORE, JR., CLERK
December 4, 2018                                   (By) /s/ Nicole Sellers
                                                    Deputy Clerk
